An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-352
                        NORTH CAROLINA COURT OF APPEALS

                                Filed: 19 August 2014


IN THE MATTER OF:

       K.B.J.N.                               Mecklenburg County
       J.S.N.,                                Nos. 12 JT 308-09
       Minor Children



       Appeal by respondent mother from order entered 27 December

2013     by    Judge   Rickye     McKoy-Mitchell      in    Mecklenburg      County

District Court.        Heard in the Court of Appeals 28 July 2014.


       Twyla   Hollingsworth-Richardson  for  petitioner-appellee
       Mecklenburg County Department of Social Services, Division
       of Youth and Family Services.

       J. Thomas Diepenbrock for respondent-appellant mother.

       Ellis & Winters LLP, by Lauren A. Golden, for guardian ad
       litem.


       HUNTER, Robert C., Judge.


       Respondent      mother    appeals   from    the     trial   court’s      order

terminating her parental rights to the juveniles K.B.J.N. and

J.S.N.        Respondent contends the trial court erred by failing to

make     sufficient     findings     of    fact    to      demonstrate     it     had

considered each of the relevant statutory factors in determining
                                              -2-
it    was   in    the     juveniles’         best    interests        to    terminate      her

parental    rights.         We    affirm      in     part    and   remand     for   further

findings of fact in part.

                                        Background

       On 21 May 2012, the Mecklenburg County Department of Social

Services, Division of Youth and Family Services (“YFS”) filed a

petition alleging the juveniles were neglected and dependent.

YFS averred that respondent and her boyfriend were involved in

incidents    of        domestic    violence         and   substance        abuse   and    were

unable to provide for the basic needs of the juveniles.                                    The

juveniles were placed in non-secure custody.

       Respondent reached a mediated agreement with YFS and agreed

to a case plan that included substance abuse, mental health, and

domestic     violence           treatment;         visitation;        parenting       skills

training;        and     that     she   would        maintain      sufficient       income,

employment, and housing.                On 3 August 2012, the trial court

entered     an     order     adjudicating           the     juveniles       neglected      and

dependent and ordering respondent to comply with the terms of

the   mediated         agreement.       On    14     March    2013,    the    trial      court

entered an order changing the permanent plan for the juveniles

to adoption.
                                             -3-
       YFS     filed    petitions       to    terminate    respondent’s     parental

rights    on    26     March    2014.        The   petitions    alleged   grounds   to

terminate respondent’s parental rights to each of the juveniles

pursuant to N.C. Gen. Stat. § 7B-1111(a)(1) and (3) (2013),

based on neglect and willful failure to pay a reasonable portion

of the cost of care.               After an adjudication and disposition

hearing,       the      trial     court       entered     an    order     terminating

respondent’s parental rights on 27 December 2013.                          The trial

court concluded the evidence supported both grounds alleged and

that     termination       was     in     the      juveniles’     best    interests.1

Respondent appeals.

                                        Discussion

       In her sole argument on appeal, respondent contends the

trial court erred by failing to make                      sufficient findings to

demonstrate it considered all of the relevant best interests

factors.       We agree with respondent’s argument, in part.

       We first note that respondent does not challenge the trial

court’s conclusion that two grounds existed to terminate her

parental rights.          Once the trial court has determined a ground

for termination exists, it moves on to the disposition stage,



1
  The order also terminated the parental rights of K.B.J.N.’s
father, but he is not a party to this appeal.  J.S.N.’s father
is deceased.
                                      -4-
where   it   must   determine     whether       termination    is    in   the   best

interests of the juvenile.          N.C. Gen. Stat. § 7B-1110(a) (2013).

The trial court’s best interests decision is reviewed for an

abuse of discretion.        In re Anderson, 151 N.C. App. 94, 98, 564

S.E.2d 599, 602 (2002).           In determining the best interests of

the   juvenile,     the   trial    court    shall    consider       the   following

factors:

             (1) The age of the juvenile.

             (2) The likelihood            of    adoption     of    the
             juvenile.

             (3) Whether the termination of parental
             rights will aid in the accomplishment of the
             permanent plan for the juvenile.

             (4) The bond between the juvenile and the
             parent.

             (5) The quality of the relationship between
             the juvenile and the proposed adoptive
             parent,   guardian,  custodian,  or   other
             permanent placement.

             (6) Any relevant consideration.

N.C. Gen. Stat. § 7B-1110(a).          The trial court must make written

findings addressing any relevant factors, including the parent’s

bond with the juvenile.           In re J.L.H., ___ N.C. App. ___, ___,

741 S.E.2d 333, 337-38 (2012).
                                            -5-
    Here,         the      trial    court    made        a     single   finding    that

demonstrates         it    considered   most      of         the   relevant    statutory

factors:

               23. The juveniles are in the same placement
               and have been with their maternal aunt [Ms.
               D] since entering custody.        They are
               thriving and bonded to her. The Court finds
               that given the age of the juveniles, the
               high likelihood of them being adopted by
               their maternal aunt, the strong bond with
               their relative placement, the quality of
               care the juveniles have received in their
               aunt’s care, and the likelihood that both
               the adoption and providing the children a
               loving nurturing permanent home with the
               maternal aunt, [Ms. D] if the TPR is
               granted, the Court finds it is in the best
               interests of the children to grant the
               Termination.

Respondent does not dispute that this finding confirms the trial

court considered the juveniles’ likelihood of adoption and their

strong     bond      with     the   potential       adoptive        placement,    their

maternal aunt.            Further, contrary to respondent’s argument, the

phrase, “given the age of the juveniles” shows the trial court

gave due consideration to the juveniles’ age.                        In addition, the

language of the finding also demonstrates that the trial court

considered whether termination of respondent’s parental rights

would    aid    in      the   accomplishment        of       the   permanent   plan   of

adoption.
                                     -6-
      Respondent’s remaining contention is that finding of fact

twenty-three does not address the bond between herself and the

juveniles.    We believe, in light of our prior opinion in In re

J.L.H., ___ N.C. App. at ___, 741 S.E.2d at 337-38, that the

trial court was required to make an explicit finding addressing

the   bond   between    respondent   and    the   juveniles,      because   the

record contains evidence from which the trial court could make

such a finding.        In fact, the trial court did make a finding

addressing    respondent’s     visitation     with   the    juveniles,      but

failed to make any finding explicitly addressing N.C. Gen. Stat.

§ 7B-1110(a)(4).       Accordingly, we must remand.

                                Conclusion

      After careful review, we affirm the termination order in

part, but remand the matter for the trial court to make explicit

findings     addressing     respondent’s     parental      bond     with    the

juveniles.



      AFFIRMED IN PART; REMANDED IN PART.

      Judges DILLON and DAVIS concur.

      Report per Rule 30(e).